UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. FORM 10-Q x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the Quarterly Period Ended: March 28, 2009 ¨ TRANSITION REPORT PURSUANT TO SECTION13 OR 15 (D)OF THE SECURITIES EXCHANGE ACT OF 1934 For the Transition Period from to Commission File Number: 1-11064 BSML, INC. (Exact name of registrant as specified in its charter) UTAH 87-0410364 (State or other jurisdiction of incorporation or organization) (IRS employer identification no.) 7777 Glades Road, Suite 100 Boca Raton, Florida 33434 (Address of principal executive offices) (Zip Code) (561) 988-9046 (Issuer’s telephone number, including area code) Former name: (Former name, former address and former fiscal year, if changed since last report) 301 Yamato Road, Boca Raton, Indicate by check mark whether the registrant (1)has filed all reports required to be filed by Section13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2)has been subject to such filing requirements for the past 90 days.Yes x No ¨ Indicate by checkmark whether the registrant has submitted electronically and posted on its corporate Website, if any, every Interative Data file required to be submitted and posted pursuant to Rule 405 of Regulation S-T during the preceding 12 months (or such shorter time that the registrant was required to submit and post such files) Yes x No ¨ Indicate by check mark if the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer,” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large Accelerated Filer¨ Accelerated Filer¨ Non-accelerated Filer¨ Smaller Reporting Companyx Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).Yes¨Nox BSML, Inc. had 14,401,042 shares of common stock outstanding at March 28, 2009. BSML, INC. AND SUBSIDIARIES TABLE OF CONTENTS PART I. FINANCIAL INFORMATION Item1. Financial Statements Condensed Consolidated Balance Sheets (unaudited) as of March 28, 2009, and December 27, 2008 3 Condensed Consolidated Statements of Operations (unaudited) for the 13 weeks period ended March 28, 2009, and March 29, 2008 4 Condensed Consolidated Statements of Cash Flows (unaudited) for the 13 week period ended March 28, 2009, and March 29, 2008 5 Notes to Condensed Consolidated Financial Statements(unaudited) 6 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 11 Item 3. Quantitative and Qualitative Disclosures About Market Risk 13 Item 4. Controls and Procedures 13 PART II. OTHER INFORMATION Item 1. Legal Proceedings 15 Item1A. Risk Factors 15 Item 3. Defaults Upon Senior Securities 20 Item 4. Submission of Matters to a Vote of Security Holders 20 Item 5. Other Information 20 Item 6. Exhibits 21 Item 7. UnregisteredSales of Equity Securities and Use of Proceeds 21 2 ITEM1. FINANCIAL STATEMENTS BSML, INC. CONDENSED CONSOLIDATED BALANCE SHEETS ($ in thousands, except share data) March 28, 2009 December27, 2008 (Unaudited) ASSETS Current assets Cash and cash equivalents $ 25 $ 187 Trade accounts receivable, net 289 573 Inventories 1099 863 Investments, restricted 60 108 Prepaid expenses and other current assets 653 365 Total current assets 2,126 2,096 Property and equipment, net 2,489 2,142 Deposits 757 755 Loan commitment fee 670 — Deposit pending acquisition 425 — Inventory related to asset acquisition 473 21 Total assets $ 6,940 $ 5,014 LIABILITIES AND SHAREHOLDERS’ DEFICIT Current liabilities: Accounts payable $ 4,716 $ 3,175 Accrued liabilities 2,883 2,621 Related party advance 165 — Accrual for center closures 25 25 Prepaid and gift certificate liability 287 456 Deferred revenue 850 922 Total current liabilities 8,926 7,199 Long term liabilities: Deferred revenue 180 205 Loan payable 670 — Other long term liabilities 197 253 Total long term liabilities 1,047 458 Total liabilities 9,973 7,657 Shareholders’ deficit: Common stock, $0.001 par value, 50,000,000 shares authorized and 14,401,042 and 12,332,544 shares issued and outstanding at March 28, 2009, and December27, 2008, respectively 42 40 Additional paid-in capital 175,826 175,620 Accumulated deficit (178,901 ) (178,303 ) Total shareholders’ deficit (3,033 ) (2,643 ) Total liabilities and shareholders’ deficit $ 6,940 $ 5,014 See notes to condensed consolidated financial statements. 3 BSML, INC. CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS (unaudited) ($ in thousands, except share data) 13 Weeks Ended March 28,2009 13Weeks Ended March 29,2008 Revenues $ 4,170 $ 5,409 Operating costs and expenses: Operating and occupancy costs 3,480 4,001 Selling, general and administrative expenses 775 1,746 Stock compensation expense 260 20 Depreciation and amortization 252 344 Total operating costs and expenses 4,767 6,111 Loss from operations ) (597 ) (702 ) Other income/(expense), net (1) 126 Loss from operations before income tax provision ) (598 ) (576) ) Income tax provision — — Net loss from operations ) (598 ) (576) ) Net loss attributable to common shareholders ) $ (598 ) $ (576 ) Basic and diluted loss per common share ) $ (.04 ) $ (.05 ) Shares used in computing loss per common share, basic and diluted 14,401,0421 12,332,544 See notes to condensed consolidated financial statements. 4 BSML, INC. CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS Unaudited ($ in thousands, except share data) 13 Weeks Ended March 28,2009 13Weeks Ended March 29,2008 CASH FLOWS FROM OPERATING ACTIVITIES: Net (loss) $ (598 ) $ (576 ) Adjustments to reconcile to net cash provided by (used in) operating activities: Depreciation and amortization 252 334 Stock compensation expense 260 22 Changes in assets and liabilities: Trade accounts receivable 284 (476 ) Inventories (236 ) 11 Prepaid expenses and other (288 ) (128 ) Other assets and deposits 23 Accounts payable 1706 410 Accrued liabilities 45 (1,725 ) Gift certificate and prepaid appointment deferred revenue (169 ) (775 ) Store closure accrual 0 (21 ) Deferred revenue (151 ) (1,007 ) Other long term liabilities (56 ) (82 ) Net cash provided by (used in) operating activities 1,049 (3,990 ) CASH FLOWS FROM INVESTING ACTIVITIES: Net cash used for acquisition (500 ) Purchase of equipment (45 ) (215 ) Other assets and deposits (879 ) — Related party advance 165 — Investments, restricted as to use 48 2,378 Net cash provided by (used in) investing activities (1,376 ) 2,163 CASH FLOWS FROM FINANCING ACTIVITIES: Related party advance 165 — Net cash provided from financing activities 165 — NET (DECREASE) IN CASH AND CASH EQUIVALENTS (162 ) (1,827 ) CASH AND CASH EQUIVALENTS AT BEGINNING OF THE PERIOD 187 3,512 CASH AND CASH EQUIVALENTS AT END OF THE PERIOD $ 25 $ 1,685 SUPPLEMENTAL DISCLOSURE OF CASH FLOW INFORMATION: Cash paid for interest $ — $ — Cash paid for income taxes $ — $ — SUPPLEMENTALSCHEDULE OF NON CASH INVESTING AND FINACINING ACTIVITIES Loan Commitment fee 670 ASSET ACQUISITION: Fair value of assets acquired 554 Fair value of liabilities acquired (54 ) Cash paid for assets 500 0 Non cash Issuance of Common Stock to Management 208 See notes to condensed consolidated financial statements. 5 BSML, INC. AND SUBSIDIARIES NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS (Unaudited) 1. Critical Accounting Policies and Estimates Description of Business and Basis of Presentation The accompanying condensed consolidatedfinancial statements for the interim periods are unaudited and include the accounts of BSML and its subsidiaries, which are collectively referred to as “we,” “us,” “our,” “BSML,” or the “Company.” The accompanying unaudited condensedconsolidated financial statements have been prepared in accordance with the instructions to Form 10-Q for interim financial reporting pursuant to the rules and regulations of the Securities and Exchange Commission (“SEC”). While these statements reflect all normal recurring adjustments which are, in the opinion of management, necessary for fair presentation of the results of the interim period, they do not include all of the information and footnotes required by US generally accepted accounting principles for complete financial statements. Therefore, the interim condensed consolidated financial statements should be read in conjunction with the consolidated financial statements and notes included in our Annual Report on Form 10-K for the fiscal year ended December27, 2008 (“fiscal 2008”). All significant intercompany transactions have been eliminated. BSML, Inc. is a Utah corporation formerly known as BriteSmile, Inc. The Company and its affiliates develop, distribute, market and sell advanced teeth whitening technology along with other aesthetic services in our med spa operations, products, systems and services. The Company’s operations include the development of technologically advanced teeth whitening and other aesthetic services in our med spa operations processes that are distributed in professional salon settings known as BriteSmile BriteSkin Centers (“Centers”). Going Concern To date, the Company has yet to achieve profitability. The Company had an accumulated deficit of $178,901,000 and working capital deficiency of $6,749,000 as of March 28, 2009. The Company’s net loss and net cash generated by operating activities were $(598,000) and $1,409,000, respectively, for the thirteen weeks endedMarch 28, 2009. AtMarch 28, 2009, the Company had $25,000 in unrestricted cash and cash equivalents. The Company’s principal sources of liquidity historically have been proceeds from issuance of common stock and debt and related financial instruments.The Company is not certain if its cash will be sufficient to maintain operations of the continuing company at least through the next year due to the uncertainty of the Company’s ability to generate positive cash flow from the Centers business operations. Additional financing of $2,500,000 to expand the Company’s core operations has been completedand revenues from additional spa operations (See business combination note 3) should help the Company to build a positive cash flow. The financial statements reflect a going concern basis of accounting. The Company cannot currently provide assurance that it can become profitable. If it cannot become profitable, and without additional financing, which may be impossible to secure, the Company may not have sufficient liquidity to support its operating requirements through 2009.
